DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/22.
Applicant’s election without traverse of claims 1-9 in the reply filed on 7/26/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0159699) in view of Nickel (US 4853060).
	Regarding claim 1, Barnes teaches a flexible coupling (figure 1 #10) for transmitting torque between parts of a transmission shaft system, comprising: a tubular section (10) which has been modified to form a living hinge section with reduced bending stiffness to allow flexion of the tubular section (paragraph 4).
	Barnes does not teach that the tubular section comprises a continuous-fiber-reinforced composite material.
	Nickel teaches a tubular section comprising a continuous-fiber-reinforced composite material (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Barnes such that the tubular section comprises a continuous-fiber-reinforced composite material as taught by Nickel as doing such would reduce weight, noise and vibration (column 2 lines 26-28).

Regarding claim 2, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that the tubular section has been modified with a pattern of apertures/slots (30).

Regarding claim 3, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that the formations (30) divide the hinge into section of flexible (with the openings) and rigid (without the openings) in a circular (ring) formation such that the flexible segments have less continuous-fiber-reinforced composite material per unit axial length compared to the or each rigid segments to reduce bending stiffness locally (paragraphs 14-15).

Regarding claim 4, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that the pattern of formations comprises sets of circumferentially extending formations provided at common axial locations along the tubular section, each set of formations being spaced axially with respect to a next set of formations (figures 1-2).

Regarding claim 5, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that each set of formations comprises two or three circumferentially extending formations provided at a given axial location, such that ends of the formations define neck sections of continuous-fiber-reinforced composite material therebetween (figures 1-2).
It is further noted that Barnes teaches that the pattern of the formations can be arranged in numerous ways and therefore it would have been obvious to one of ordinary skill in the art to modify the pattern to the desired one of the user to achieve the desired outcome. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.

Regarding claim 6, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches multiple hinge sections (sections between openings in figure 2), such as 8. It is further noted that Barnes teaches that the pattern of the formations can be arranged in numerous ways and therefore it would have been obvious to one of ordinary skill in the art to modify the pattern to the desired one of the user to achieve the desired outcome. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.

Regarding claim 7, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that the formations extend in a helical direction to leave helically extending neck sections of continuous-fiber-reinforced composite material between adjacent sides of the formations to provide a living hinge of the living hinge section (figures 1-2 and paragraphs 14 and 19). It is further noted that Barnes teaches that the pattern of the formations can be arranged in numerous ways and therefore it would have been obvious to one of ordinary skill in the art to modify the pattern to the desired one of the user to achieve the desired outcome. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.
 
Regarding claim 8, the teachings of Barnes and Nickel are disclosed above. Barnes further teaches that the formations extend in an axial direction separated by neck sections of continuous-fiber-reinforced composite material extending axially therebetween to provide a living hinge of the living hinge section (figures 1-2 and paragraphs 14-15). It is further noted that Barnes teaches that the pattern of the formations can be arranged in numerous ways and therefore it would have been obvious to one of ordinary skill in the art to modify the pattern to the desired one of the user to achieve the desired outcome. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0159699) in view of Nickel (US 4853060) and in further view of Parekh (US 5928736).
Regarding claim 9, the teachings of Barnes and Nickel are disclosed above.
It would have been obvious to one of ordinary skill in the art to have multiple layers of continuous fibers as it is known in the art (through Barnes and Nickel above in the rejection of claim 1) to have continuous fibers to reduce noise, vibration and weight. It is further noted that Barnes teaches that the pattern of the formations can be arranged in numerous ways and therefore it would have been obvious to one of ordinary skill in the art to modify the pattern or angle to the desired one of the user to achieve the desired outcome. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.
The references do not teach that the formations have been formed by winding, braiding or laying-up continuous fibers between pegs on a core, said pegs diverting the path of the fibers such that there are no fiber ends at an edge of each formation.
Parekh teaches winding fibers between plugs (pegs) on a core, with the plugs diverting the fibers such that no fiber ends are at an edge (figure 6-8 and column 1 lines 22-35 and column 2 lines 12-34).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Barnes and Nickel such that the formations have been formed by winding, braiding or laying-up continuous fibers between pegs on a core, said pegs diverting the path of the fibers such that there are no fiber ends at an edge of each formation as taught by Parekh as doing such would improve the structure and reduce cost (column 1 line 65 – column 2 line 6). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748